DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for performing an efficient data search.  The claim recites, in part, determining a cost of searching for each term of a plurality of terms and ordering the plurality of terms from least cost term to most cost term.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determining a cost of searching for each term of a plurality of terms is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally calculate a cost for searching each term of a plurality of terms by determining a time that would be required to search for the term.
The limitation of ordering the plurality of terms from least cost term to most cost term is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally order terms based on cost from least to most.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of one or more processors of a system, searching a set of data for the least cost term; searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched; and outputting results of searching for the most cost term.
The limitations of wherein one or more processors of a system are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of searching a set of data for the least cost term; searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched; and outputting results of searching for the most cost term amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of searching a set of data for the least cost term amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334.  This limitation falls within this category, because the searching a set of data for the least cost term is within the context of searching a database as set forth in [0042].
The limitation of searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334.  This limitation falls within this category, because the searching for a next cost term only within results of a prior least cost term according to the ordering until the most cost term has been searched is within the context of performing a narrowing search of a database of results as set forth in [0042].
The limitation of outputting results of searching for the most cost term, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because outputting results involves receiving and transmitting over a network, because the interface module enable communication with the search management system as set forth in [0048].
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites parsing the search request to identify each term of the plurality of terms.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of parsing the search request to identify each term of the plurality of terms is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally parse or segment the terms of a search request to identify each term.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of receiving a search request including the plurality of terms.
This limitation of receiving a search request including the plurality of terms amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of receiving a search request including the plurality of terms.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because receiving a search request including the plurality of terms involves receiving and transmitting over a network, as set forth in [0049]- [0050].
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application.
This limitation of wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because receiving a search request from a computer application involves receiving and transmitting over a network, as set forth in [0048] and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request.
This limitation of wherein outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because outputting results by providing the results to the computer application in response to receiving the search request is representative of receiving and transmitting data over a network, as set forth in [0048] and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein determining a cost of searching for a respective term includes matching the respective term to a known term in a search cost database.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein determining a cost of searching for a respective term includes matching the respective term to a known term is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally determining a cost of searching for a respective term includes matching the respective term to a known term.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of a search cost database.
The limitations of a search cost database is recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term, because a user can mentally determine an expected cost in system (e.g. mental) resources to perform a data search for a given term.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time, because a user can mentally relate resources as a function of an amount of time.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

As to claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, in part, determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term.
This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term is directed to a mental process, because a user can mentally determine an amount of resources expended to search for a term while searching for the term by mentally tracking the resources required.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of updating the search cost database based on the determined amounts, wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed.
This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of updating the search cost database based on the determined amounts, wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  This limitation falls within this category, because updating a database based on amounts is a data storage process.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites matching at least two of the plurality of terms to the same known term.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of matching at least two of the plurality of terms to the same known term is a mental process, because a user can mentally match two terms to a known term.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment.
This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  This limitation falls within this category, because storing a set of data in a third-party computing environment amounts to storage or data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for performing an efficient data search.  The claim recites, in part, determining a cost of searching for each term of a plurality of terms and ordering the plurality of terms from least cost term to most cost term.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determining a cost of searching for each term of a plurality of terms is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally calculate a cost for searching each term of a plurality of terms by determining a time that would be required to search for the term.
The limitation of ordering the plurality of terms from least cost term to most cost term is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally order terms based on cost from least to most.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of one or more processors, at least one memory, searching a set of data for the least cost term; searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched; and outputting results of searching for the most cost term.
The limitations of one or more processors and at least one memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of searching a set of data for the least cost term; searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched; and outputting results of searching for the most cost term amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of searching a set of data for the least cost term amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334.  This limitation falls within this category, because the searching a set of data for the least cost term is within the context of searching a database as set forth in [0042].
The limitation of searching for the next least cost term only within results of searching for the prior least cost term, according to the ordering, until the most cost term has been searched, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334.  This limitation falls within this category, because the searching for a next cost term only within results of a prior least cost term according to the ordering until the most cost term has been searched is within the context of performing a narrowing search of a database of results as set forth in [0042].
The limitation of outputting results of searching for the most cost term, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because outputting results involves receiving and transmitting over a network, because the interface module enable communication with the search management system as set forth in [0048].
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites parsing the search request to identify each term of the plurality of terms.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of parsing the search request to identify each term of the plurality of terms is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally parse or segment the terms of a search request to identify each term.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of receiving a search request including the plurality of terms.
This limitation of receiving a search request including the plurality of terms amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of receiving a search request including the plurality of terms.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because receiving a search request including the plurality of terms involves receiving and transmitting over a network, as set forth in [0049]- [0050].
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application.
This limitation of wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because receiving a search request from a computer application involves receiving and transmitting over a network, as set forth in [0048] and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request.
This limitation of wherein outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because outputting results by providing the results to the computer application in response to receiving the search request is representative of receiving and transmitting data over a network, as set forth in [0048] and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein determining a cost of searching for a respective term includes matching the respective term to a known term in a search cost database.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein determining a cost of searching for a respective term includes matching the respective term to a known term is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally determining a cost of searching for a respective term includes matching the respective term to a known term.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of a search cost database.
The limitations of a search cost database is recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term, because a user can mentally determine an expected cost in system (e.g. mental) resources to perform a data search for a given term.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time, because a user can mentally relate resources as a function of an amount of time.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

As to claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, in part, determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term.
This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term is directed to a mental process, because a user can mentally determine an amount of resources expended to search for a term while searching for the term by mentally tracking the resources required.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of updating the search cost database based on the determined amounts, wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed.
This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of updating the search cost database based on the determined amounts, wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  This limitation falls within this category, because updating a database based on amounts is a data storage process.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites matching at least two of the plurality of terms to the same known term.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of matching at least two of the plurality of terms to the same known term is a mental process, because a user can mentally match two terms to a known term.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment.
This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  This limitation falls within this category, because storing a set of data in a third-party computing environment amounts to storage or data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US Pub. No. 2017/0031967 A1) in view of Pearcy (US Pub. No. 2013/0173569 A1).

As to claim 1, Chavan teaches a method for performing an efficient data search ([0049] teaches efficient ordering of the query expressions), the method performed by one or more processors of a system and comprising:
determining a cost of searching for each term of a plurality of terms ([0102] teaches “If the database server instance determines, from the statistics maintained in ESS 100, that the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate”  This teaches using the statistics in the ESS database to determine processing costs for 1) an expression in the first predicate and the 2) expression in the second predicate.); 
ordering the plurality of terms from least cost term to most cost term ([0102] teaches “the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate, then the database server instance may switch the order of evaluation such that the second predicate expression is evaluated before the first predicate expression.”  This teaches a reordering of the expressions so that the second, least cost expression is evaluated before the first, highest cost expression.);
searching a set of data for the least cost term ([0102] teaches “the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate," and [0103] teaches "the database server would execute (second predicate) P2 before  (first predicate)  P1."  Further, [0101] teaches "the row source operator may output the result records from the cache without evaluating the expression against the column operands." These passages are interpreted as searching the database records for the second predicate, which has the least processing cost of the two predicates.);  
and outputting results of searching for the most cost term ([0103] teaches "the database server would execute (second predicate) P2 before  (first predicate)  P1."  This is interpreted as providing a set of search results based on execution of the first predicate as the last executed predicate.  As set forth in [0102], P1 has a higher processing cost than P2 and therefore P1 is the most cost term.  Further, [0101] teaches "the row source operator may output the result records from the cache without evaluating the expression against the column operands."  This teaches an output in the form of result records.).
Chavan teaches a next least cost term and most cost term (As set forth in [0102], first predicate expression P1 has a higher processing cost than second predicate expression P2 and therefore first predicate expression P1is the next least cost term and the most cost term.), and a prior least cost term ([0102] teaches that first predicate expression P1 has a higher processing cost than second predicate expression P2 and therefore P2 is the prior least cost term).
Chavan does not explicitly teach searching … only within results of searching …, according to the ordering, until the (last) term has been searched. While Chavan teaches searching from the least cost term to the most cost term and outputting those results ([0102] teaches evaluating second predicate expression before the first predicate expression of greater processing cost, and [0103] and [0101[ are interpreted as providing a set of results), Chavan does not explicitly disclose searching … only within results of searching for the prior term, according to the ordering, until the (last) term has been searched. 
However, Pearcy teaches searching … only within results of searching …, according to the ordering, until the (last) term has been searched (Pearcy [0041] discloses that "a search system can perform a search of a corpus of digital resources according to a first-received input (e.g., 420) and generate a first set of search results."  This teaches a first set of search results is provided.  Pearcy [0041] teaches that the first set of search results "can be further narrowed, broadened, filtered, re-organized, or otherwise modified according to the second-received input (e.g., 425) to generate a serially-refined set of search results."  This teaches searching, only within the results of the first set of results using a second input, which teaches an order.  The second input is interpreted as last term.)
Chavan and Pearcy are combinable because they are directed to query processing (Chavan [0033], Pearcy [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Pearcy.  The suggestion/motivation for doing so would have been to allow user of Chavan to enhance retrieval of search results (Pearcy [0003]).  

As to claim 2, Chavan teaches receiving a search request including the plurality of terms ([0058] teaches "the database server instance receives a database query that include one or more query expressions."  The query is a search request including a plurality of expressions ("terms"); and parsing the search request to identify each term of the plurality of terms ([0059] teaches "The database server may parse the query, applying a set of rules and selection criteria, to determine which query expressions to track."  This teaches parsing the query to identify the expression in the query.)

As to claim 3, Chavan teaches wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application ([0058 teaches "The database query may be input directly by a user."   The user is interpreted to be a system user and a human.)

As to claim 5, Chavan teaches wherein determining a cost of searching for a respective term includes matching the respective term to a known term in a search cost database ([0040] teaches "ESS 100 stores cost information identifying one or more costs associated with each expression being tracked."  The ESS 100 is a search cost database that stores costs associated with each expression.  [0102] teaches "If the database server instance determines, from the statistics maintained in ESS 100, that the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate."  This teaches determining a processing cost of the expressions from the statistics in the ESS associated with the expressions.)

As to claim 6, Chavan teaches wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term ([0040] teaches ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression."  This teaches that cost is representative of system resources when evaluating the expression, and thus the cost is related to performing a data search "for the respective term.").

As to claim 7, Chavan teaches wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time ([0040] teaches ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression."  This teaches that the system resources relates to processing resources or memory resources within a computing system).

As to claim 8, Chavan teaches wherein the search cost database is generated based on previously performed searches ([0063] teaches "ESS 100 may track expression statistics across different database queries … the database server instance determines whether the expression “a+b” already exists in ESS 100."  The ESS ("search cost database") tracks different queries, which are interpreted to be previous queries.), the method further comprising: determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term; and updating the search cost database based on the determined amounts ([0063] teaches "The database server instance may search ESS 100 for the expression “a+b” and determine that the expression already exists in ESS 100. Even though the expression is received in a different query and from a different client, the entry may be updated to reflect the second occurrence of the expression. Thus, the database server instance may update one or more of the statistics listed above."  This teaches determining an ESS statistic based on the query expression a+b and updating the statistic accordingly.  The ESS is interpreted as performing this operation for multiple terms of a query, since a query is parsed for expressions.  As set forth in [0062], runtime cost ("search cost") is a statistic, and runtime cost teaches an amount of system resources expended.) , wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed ([0063] teaches "the database server instance determines whether the expression “a+b” already exists in ESS 100. … Even though the expression is received in a different query and from a different client, the entry may be updated to reflect the second occurrence of the expression."  This teaches updating only to the second occurrence of the expression "a+b" which is interpereted as the cost/resource expenditure related to the most recent search.)

As to claim 9, Chavan teaches matching at least two of the plurality of terms to the same known term ([0063] teaches "The database server instance may search ESS 100 for the expression “a+b” and determine that the expression already exists in ESS 100."  This teaches matching the expression that includes two terms (a,b) to a respective expression having the same known terms in the ESS).

As to claim 11, Chavan teaches a system comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors ([0124] teaches a processor executing instructions with memory), cause the system to perform operations including:
determining a cost of searching for each term of a plurality of terms ([0102] teaches “If the database server instance determines, from the statistics maintained in ESS 100, that the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate”  This teaches using the statistics in the ESS database to determine processing costs for 1) an expression in the first predicate and the 2) expression in the second predicate.); 
ordering the plurality of terms from least cost term to most cost term ([0102] teaches “the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate, then the database server instance may switch the order of evaluation such that the second predicate expression is evaluated before the first predicate expression.”  This teaches a reordering of the expressions so that the second, least cost expression is evaluated before the first, highest cost expression. ); 
searching a set of data for the least cost term ([0102] teaches “the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate," and [0103] teaches "the database server would execute (second predicate) P2 before  (first predicate)  P1."  Further, [0101] teaches "the row source operator may output the result records from the cache without evaluating the expression against the column operands." These passages are interpreted as searching the database records for the second predicate, which has the least processing cost of the two predicates.);  
and outputting results of searching for the most cost term ([0103] teaches "the database server would execute (second predicate) P2 before  (first predicate)  P1."  This is interpreted as providing a set of search results based on execution of the first predicate as the last executed predicate.  As set forth in [0102], P1 has a higher processing cost than P2 and therefore P1 is the most cost term.  Further, [0101] teaches "the row source operator may output the result records from the cache without evaluating the expression against the column operands."  This teaches an output in the form of result records.).
Chavan teaches a next least cost term and most cost term (As set forth in [0102], first predicate expression P1 has a higher processing cost than second predicate expression P2 and therefore first predicate expression P1is the next least cost term and the most cost term.), and a prior least cost term ([0102] teaches that first predicate expression P1 has a higher processing cost than second predicate expression P2 and therefore P2 is the prior least cost term).

Chavan does not explicitly teach searching … only within results of searching …, according to the ordering, until the (last) term has been searched. While Chavan teaches searching from the least cost term to the most cost term and outputting those results ([0102] teaches evaluating second predicate expression before the first predicate expression of greater processing cost, and [0103] and [0101[ are interpreted as providing a set of results), Chavan does not explicitly disclose searching … only within results of searching for the prior term, according to the ordering, until the (last) term has been searched. However, Pearcy teaches searching … only within results of searching …, according to the ordering, until the (last) term has been searched (Pearcy [0041] discloses that "a search system can perform a search of a corpus of digital resources according to a first-received input (e.g., 420) and generate a first set of search results."  This teaches a first set of search results is provided.  Pearcy [0041] teaches that the first set of search results "can be further narrowed, broadened, filtered, re-organized, or otherwise modified according to the second-received input (e.g., 425) to generate a serially-refined set of search results."  This teaches searching, only within the results of the first set of results using a second input, which teaches an order.  The second input is interpreted as last term.)
Chavan and Pearcy are combinable because they are directed to query processing (Chavan [0033], Pearcy [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Pearcy.  The suggestion/motivation for doing so would have been to allow user of Chavan to enhance retrieval of search results (Pearcy [0003]).  

As to claim 12, Chavan teaches receiving a search request including the plurality of terms ([0058] teaches "the database server instance receives a database query that include one or more query expressions."  The query is a search request including a plurality of expressions ("terms"); and parsing the search request to identify each term of the plurality of terms ([0059] teaches "The database server may parse the query, applying a set of rules and selection criteria, to determine which query expressions to track."  This teaches parsing the query to identify the expression in the query.)

As to claim 13, Chavan teaches wherein the search request is received from at least one of a system user, a caller, a human, a technician, or a computer application ([0058 teaches "The database query may be input directly by a user."   The user is interpreted to be a system user and a human.)

As to claim 15, Chavan teaches wherein determining a cost of searching for a respective term includes matching the respective term to a known term in a search cost database ([0040] teaches "ESS 100 stores cost information identifying one or more costs associated with each expression being tracked."  The ESS 100 is a search cost database that stores costs associated with each expression.  [0102] teaches "If the database server instance determines, from the statistics maintained in ESS 100, that the expression contained in the second predicate has less processing cost per evaluation than the expression contained in the first predicate."  This teaches determining a processing cost of the expressions from the statistics in the ESS associated with the expressions.)

As to claim 16, Chavan teaches wherein the determined cost represents an expected cost in system resources to perform a data search for the respective term ([0040] teaches ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression."  This teaches that cost is representative of system resources when evaluating the expression, and thus the cost is related to performing a data search "for the respective term.").

As to claim 17, Chavan teaches wherein the system resources relate to at least one of data transmission resources, processing resources, memory resources, or an amount of time ([0040] teaches ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression."  This teaches that the system resources relates to processing resources or memory resources within a computing system).

As to claim 18, Chavan teaches wherein the search cost database is generated based on previously performed searches ([0063] teaches "ESS 100 may track expression statistics across different database queries … the database server instance determines whether the expression “a+b” already exists in ESS 100."  The ESS ("search cost database") tracks different queries, which are interpreted to be previous queries.), the method further comprising: determining, for each respective term of the plurality of terms, an amount of system resources expended when searching for the respective term; and updating the search cost database based on the determined amounts ([0063] teaches "The database server instance may search ESS 100 for the expression “a+b” and determine that the expression already exists in ESS 100. Even though the expression is received in a different query and from a different client, the entry may be updated to reflect the second occurrence of the expression. Thus, the database server instance may update one or more of the statistics listed above."  This teaches determining an ESS statistic based on the query expression a+b and updating the statistic accordingly.  The ESS is interpreted as performing this operation for multiple terms of a query, since a query is parsed for expressions.  As set forth in [0062], runtime cost ("search cost") is a statistic, and runtime cost teaches an amount of system resources expended.) , wherein the updated search cost database indicates at least one of an average of resources expended, a resource expenditure related only to a most recent search, or data related to all searches performed ([0063] teaches "the database server instance determines whether the expression “a+b” already exists in ESS 100. … Even though the expression is received in a different query and from a different client, the entry may be updated to reflect the second occurrence of the expression."  This teaches updating only to the second occurrence of the expression "a+b" which is interpereted as the cost/resource expenditure related to the most recent search.)

As to claim 19, Chavan teaches matching at least two of the plurality of terms to the same known term ([0063] teaches "The database server instance may search ESS 100 for the expression “a+b” and determine that the expression already exists in ESS 100."  This teaches matching the expression that includes two terms (a,b) to a respective expression having the same known terms in the ESS).

Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US Pub. No. 2017/0031967 A1) in view of Pearcy (US Pub. No. 2013/0173569 A1), and further in view of Heuer et al. (US Pub. No. 2005/0086207 A1).
As to claim 4, Chavan, as modified, does not expressly disclose outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request.
However, Heuer teaches outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request ([0025] teaches "A result display area 206 is located below the control 204. The area 206 is where the results of predetermined queries are displayed with the predetermined visual configuration."  As shown in FIG. 2, the query is displayed on a user interface, which is interpreted as a computer application.)
Chavan, as modified, and Heuer are combinable because they are directed to query processing (Chavan [0033], Heuer [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Heuer.  The suggestion/motivation for doing so would have been to allow user of Chavan to allow for effective data repository searching (Heuer [0053]).  
As to claim 10, Chavan, as modified, does not expressly disclose wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment.
However, Heuer teaches wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment ([0015] teaches that "The server device 104 may store information that a user enters through the application program 114 in a data repository 116."  As shown in FIG. 1, the data repository 116 is a part of the server device 104, and therefore is an internal database relative to the server device.)
Chavan, as modified, and Heuer are combinable because they are directed to query processing (Chavan [0033], Heuer [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Heuer.  The suggestion/motivation for doing so would have been to allow user of Chavan to allow for effective data repository searching (Heuer [0053]).  

As to claim 14, Chavan, as modified, does not expressly disclose outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request.
However, Heuer teaches outputting the results includes providing the results to the at least one system user, caller, human, technician, or computer application in response to receiving the search request ([0025] teaches "A result display area 206 is located below the control 204. The area 206 is where the results of predetermined queries are displayed with the predetermined visual configuration."  As shown in FIG. 2, the query is displayed on a user interface, which is interpreted as a computer application.)
Chavan, as modified, and Heuer are combinable because they are directed to query processing (Chavan [0033], Heuer [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Heuer.  The suggestion/motivation for doing so would have been to allow user of Chavan to allow for effective data repository searching (Heuer [0053]).  
As to claim 20, Chavan, as modified, does not expressly disclose wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment.
However, Heuer teaches wherein the set of data is stored in at least one of a public information computing environment, an additional service provider system, an internal database, or a third-party computing environment ([0015] teaches that "The server device 104 may store information that a user enters through the application program 114 in a data repository 116."  As shown in FIG. 1, the data repository 116 is a part of the server device 104, and therefore is an internal database relative to the server device.)
Chavan, as modified, and Heuer are combinable because they are directed to query processing (Chavan [0033], Heuer [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Chavan, to incorporate the above-cited limitations as taught by Heuer.  The suggestion/motivation for doing so would have been to allow user of Chavan to allow for effective data repository searching (Heuer [0053]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/           	Examiner, Art Unit 2169                                                                                                                                                                                        
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169